Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Information Disclosure Statement
	The IDS filed 11/15/21 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: in paragraph no. 0029, line 1, the term “Pash” should be “Past”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the limitation “the instructions” (line 3) lacks an antecedent basis.  The dependent claims 2-9 fall in view of claim 1.
	In claim 3, the limitations “the IP address” (line 3) within the limitation “the IP address of the first computing node” (emphasis added) and “the LSU packet source address” (line 4) lack an antecedent basis. 
In claim 12, the limitations “the IP address” (line 3) within the limitation “the IP address of the first computing node” (emphasis added) and “the LSU packet source address” (line 4) lack an antecedent basis. 
	In claim 5, the limitation “the software service” (lines 4, 8, 11 and bridging lines 5 and 6) lacks a clear antecedent basis.  In other words, it is not clear which software service this limitation refers back to given that “a software service” is recited in line 2 of claim 5 and “software services” is recited in line 7 of claim 1.  If the latter, then it is also not clear which software service among the multiple “service services”, this limitation (i.e., “the software service” (lines 4, 8, and 11 and bridging lines 5 and 6)) refers back to.
	In claim 14, the limitation “the software service” (lines 4, 8, 11 and bridging lines 5 and 6) lacks a clear antecedent basis.  In other words, it is not clear which software service this limitation refers back to given that “a software service” is recited in line 2 of claim 14 and “software services” is recited in line 6 of claim 10.  If the latter, then it is also not clear which software service among the multiple “service services”, this limitation (i.e., “the software service” (lines 4, 8, and 11 and bridging lines 5 and 6)) refers back to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims (e.g., claim 1) by use of the term “computer-readable medium” encompasses both transitory (e.g., a signal) and non-transitory computer-readable media.  Since the claims (e.g., claim 1) can encompass a transitory (e.g., a signal) computer-readable medium, the claims are not statutory under 35 U.S.C. 101 (see MPEP 2106.03, sections I and II).
Examiner suggests inserting “non-transitory” before the term “computer-readable medium” in claim 1 to overcome this rejection.
Allowable Subject Matter
Claims 10-11, 13, and 15-20 are allowed.
Claims 1-9, 12, and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1, the prior art of record does not teach or suggest at least the limitations “associating IP routes to software services executing at the second computing node with the unique identifier, wherein the associating of the IP routes is performed in response to a first message received by the first computing node from the second computing node” in combination with the limitations “mapping the associated IP routes to the software services executing on the second computing node to the IP address of the second computing node; and maintaining, at the first computing node, the mapping in an IP-to-IP routing table” as recited in claim 1 and similarly recited in each of the independent claims 10 and 19.
Guichard et al., US 9049098, (“Guichard”) is the closest prior art of record.  An application node advertises services using a routing protocol that it offers to other network nodes, and the routing protocol may be an Open Shortest Path First (OSPF) protocol.  Guichard further teaches that packets are sent encapsulated from a service node using one or more advertised services applied to a packet by an application node.  However, it does not teach or suggest the above-identified claim limitations of each independent claim, and the remaining art of record does not cure its deficiencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the abstract of Dong et al., US 2016/0285761.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WON TAE C KIM/Examiner, Art Unit 2414